Citation Nr: 0601614	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  05-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


REMAND

The veteran served on active duty from August 1973 to April 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome.

In a timely filed substantive appeal on a VA Form 1-9 that 
was received in March 2005, the veteran indicated that he 
desired to have a hearing at the RO before a traveling 
Veterans Law Judge from the Board.  Pursuant to his request, 
the Board remands this case to the RO for the following 
development:

The RO must place the veteran's name on 
the docket for a hearing at the RO before 
a traveling Veterans Law Judge from the 
Board, according to the date of his 
request for such a hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

